— Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered October 5, 2009. The order granted the motion of defendants Forteq North America, Inc., Mikron Corporation Rochester and Axxicon Components Rochester, Inc. to dismiss the complaint against those parties.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Centra, J.P., Fahey, Peradotto, Lindley and Green, JJ.